DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  January 20, 2021, August 31, 2021, and February 21, 2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11e.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atchley (US 4,561,686).
As to claim 1, Atchley discloses a gripping tool (10), as illustrated in Figures 1-5 and attached Exhibit 1, comprising a gripper (18) being flexible, a granular material (22) provided in an interior of the gripper; wherein the gripper is configured to grip the workpiece by being in close contact with the workpiece (24) in which an outer perimeter of the gripper is held and depressurizing the interior of the gripper (see col. 2, lines 45-60).
With claim 2, Atchley discloses a gripping tool (10), as illustrated in Figures 1-5 and attached Exhibit 1, comprising a gripper (18), the gripper being flexible; and a fixing portion (21) holding an outer perimeter of the gripper, the gripper including a first portion, a second portion surrounding the first portion, a third portion connected to one end of the first portion and one end of the second portion, and a fourth portion connected to another end of the first portion and another end of the second portion, a granular material (22) being provided in a first space surrounded with the first portion, the second portion, the third portion, and the fourth portion, the gripper being configured to grip a workpiece by being in close contact with the workpiece and by the first space being depressurized (see col. 2, lines 45-60) .
With claims 3 and 12, the first portion is concave, and in a state in which the gripper is in close contact with the workpiece, a second space surrounded with the first portion is depressurized.
With claims 4 and 13, the first portion and the second portion have tubular configurations, the third portion is convex, a first port (14) is provided in the fourth portion, and a pipe (13) is connected to the first port and configured to depressurize the first space (see col. 1, lines 47-60).
With claims 5 and 14, a second port (17) is provided in the fourth portion, and a pipe (13) is connected to the second port and configured to depressurize the second space (see col. 1, lines 47-60).
With claims 7 and 15, in the state in which the gripper is in close contact with the workpiece, it is best interpreted that one end of the second space is sealed by the workpiece, and the second space is depressurized via another end of the second space.
With claim 8, Atchley discloses a gripping tool (10), as illustrated in Figures 1-5 and attached Exhibit 2, comprising a gripper (18), the gripper being flexible; and a fixing portion (21) holding an outer perimeter of the gripper, the gripper including a first portion having a first curved surface, the first curved surface being convex, and a second portion having a second curved surface and overlapping the first portion to cause the first curved surface and the second curved surface to oppose each other, the
second curved surface being convex, a granular material (22) being provided in a first space surrounded with the first and second portions, the gripper being configured to grip a workpiece by being in close contact with the workpiece and by the first space being depressurized (see col. 2, lines 45-60).
With claim 9, a port (17) is provided in the second portion, and a pipe (13) is connected to the port and configured to depressurize the first space (see col. 1, lines 47-60).
With claim 10, the gripper includes a third portion having a brim configuration and extending toward the fixing portion from the first portion and the second portion, and the third portion is held by the fixing portion (21).
As to claim 11, Atchley discloses a gripping tool (10), as illustrated in Figures 1-5 and attached Exhibit 1, comprising a gripper (8), the gripper being flexible and airtight and including a first portion, a second portion, a third portion, and a fourth portion, the second portion surrounding the first portion, the third portion being connected to one end of the first portion and one end of the second portion, the fourth portion being connected to another end of the first portion and another end of the second portion, the granular material being filled into a hollow portion surrounded with the first to fourth portions, the gripper being configured to grip a workpiece by being in close contact with the workpiece and by an interior of the hollow portion being depressurized (see col. 2, lines 45-60), when the gripper grips the
workpiece, the other end of the first portion connected to the fourth portion is more deformable in a direction from the third portion toward the fourth portion than is the other end of the second portion connected to the fourth portion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, and 9-11 of U.S. Patent No. 10,926,419.  Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced   U.S. Patent No. 10,926,419 and the instant application are claiming common subject matter, as follows: a gripping tool comprising a gripper being flexible, a granular material, a robot mechanism including an arm, a first depressurizing apparatus, and a controller. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651